NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



MARK A. DONALDSON,                 )
                                   )
       Appellant,                  )
                                   )
v.                                 )               Case No. 2D17-3436
                                   )
STATE OF FLORIDA,                  )
                                   )
       Appellee.                   )
___________________________________)

Opinion filed April 27, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Lee
County; Margaret O. Steinbeck, Judge.

Mark A. Donaldson, pro se.


PER CURIAM.

              Affirmed.




SILBERMAN, MORRIS, and BLACK, JJ., Concur.